Exhibit EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of December 2, 2008, by and between Burlington Coat Factory Warehouse Corporation, a Delaware corporation (the “Company”), Burlington Coat Factory Holdings, Inc., a Delaware corporation (“Parent”), and Thomas Kingsbury (“Executive”). WHEREAS, the Company desires to employ Executive during the Employment Period, and Executive is willing to accept employment with the Company, on the terms and conditions set forth herein; and WHEREAS, the agreements of Executive in Sections 5, 6 and 7 are material inducements to enter into this Agreement. In consideration of the mutual covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.Definitions.In this Agreement: “Accounting Firm” has the meaning given to that term in Section 22(b). “Agreement” has the meaning set forth in the preamble above. “Arbitrator” has the meaning given to that term in Section 21(d). “Base Salary” has the meaning given to that term in Section 3(a). “Board” means the Board of Directors of the Company. “Cause” means Executive (i)is convicted of a felony or other crime involving dishonesty towards the Company or any of its Subsidiaries or material misuse of property of the Company or any of its Subsidiaries; (ii)engages in willful misconduct or fraud with respect to the Company or any of its Subsidiaries or any of their customers or suppliers or an intentional act of dishonesty or disloyalty in the course of Executive’s employment; (iii)refuses to perform Executive’s material obligations under this Agreement (except in connection with a Disability) as reasonably directed by the Board or the Company’s chief executive officer, which failure is not cured within 15days after written notice thereof to Executive; (iv)misappropriates one or more of the Company’s or any of its Subsidiaries material assets or business opportunities; or (v)breaches Sections 5, 6 or 7 hereof which breach, if capable of being cured, is not cured within 10days of written notice thereof has been delivered to Executive.In each such case (other than clause (i)), such notice shall specifically describe the condition giving rise to “Cause.” The Company may allow Executive an extension of time to cure a breach if the Board, in its sole discretion, determines that such extension is appropriate under the circumstances. “Code” has the meaning given to that term in Section 4(g). “Company” has the meaning set forth in the preamble above, together with its Subsidiaries and affiliates and includes all predecessor entities. “Competing Business” has the meaning given to that term in Section 7(a). “Confidential Information” has the meaning given to that term in Section 5(a). “Court” has the meaning given to that term in Section 8(b). “Current Home” has the meaning given to that term in Section 3(i). “Disability” means Executive’s inability to perform the essential duties, responsibilities and functions of Executive’s position with the Company and its Subsidiaries for a continuous period of 180 days as a result of any mental or physical disability or incapacity, as determined under the definition of disability in the Company’s long-term disability plan so as to qualify Executive for benefits under the terms of that plan or as determined by an independent physician to the extent no such plan is then in effect.Executive shall cooperate in all respects with the Company if a question arises as to whether Executive has become disabled (including, without limitation, submitting to an examination by a medical doctor or other health care specialists selected by the Company and authorizing such medical doctor or such other health care specialist to discuss
